DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 11, 12, and 15-18 are objected to because of the following informalities:  
Regarding claim 11, from which claim 12 depends, in the last paragraph, “allowing…..to prevent an extraction” should be “preventing….and extraction” or similar in order to avoid awkward syntax.  
Regarding claim 15, from which claims 16-18 depend, in lines 15-16, “the distinct blocking plates” should be “the blocking plates” in order to use consistent terminology throughout the claims.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
claim 1, from which claims 2-8 depend and which claims 9-18 include: 
In lines 7-8, “the bone implant being wherein: the anchor assembly further comprises” has unclear meaning and improper syntax.  For the purpose of examination, it is assumed “wherein the anchor assembly further comprises” is meant.
In lines 12-13, “the orifice includes a lower portion offering, when the anchor screw is received in the orifice, a bearing with polyaxiality” has unclear meaning and improper syntax.  For the purpose of examination, it is assumed the orifice has a lower portion offering that, when the anchor screw is received in the orifice, provides a bearing with polyaxiality.  
	Regarding claim 4, from which claim 5 depends, in line 3, “the split ring or circlip type” lacks antecedent basis and is unclear as it is unknown what structures are included and excluded by being “the splint ring or circlip type”.  For the purpose of examination, it is assumed the blocking members are each a split ring or circlip.  
	Regarding claim 6, in line 4, it is unclear how the word “intended” affects the scope of the claim, and whether the projections must be brought into contact with the anchor screw when the outlined conditions are met.  For the purpose of examination, it is assumed the projections are brought into contact with the anchor screw when the anchor screw is received in the orifice and when the blocking members are in closed configuration.  
	Regarding claim 13, from which claims 14-18 depend:

Regarding the last two paragraphs, they appear to be substantial duplications of the previous two paragraphs, thus, it is unclear how they affect the scope of the claim.  For the purpose of examination, it is assumed the subject matter is redundant.
	Regarding claim 14:
In line 2, “wherein the bone implant wherein the first blocking member” has unclear meaning and improper syntax.  For the purpose of examination, it is assumed “wherein the bone implant” has been deleted.  
In lines 5-6, “and the anchor screw wherein the lateral ramps” has unclear meaning and improper syntax.  For the purpose of examination, it is assumed “and wherein the lateral ramps” is meant.
In line 6, “the lateral ramps” lacks antecedent basis.  For the purpose of examination, it is assumed claim 14 depends from claim 15, which provides proper antecedent basis for the term.  
In lines 10-17, the subject matter appears to be a substantial duplication of subject matter previously recited in the claim, thus, it is unclear how it affects the scope of the claim.  For the purpose of examination, it is assumed the subject matter is redundant.
Regarding claim 15, from which claims 16-18 depend:

In lines 4-5, “and the anchor screw wherein the unidirectional detents” has unclear meaning and improper syntax.  For the purpose of examination, it is assumed “and wherein the unidirectional detents” is meant.
In lines 13 and 14, “the radial projections” lacks antecedent basis.  For the purpose of examination, it is assumed the blocking members each have radial projections. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2011/0172666 (Heilman).
		Regarding claim 1, Heilman discloses a bone implant (10), adapted to be fixed on at least one bone structure, including a plate (12) provided with at least one anchor assembly provided with an orifice (30) extending along a steering axis (axis along the orifice 30 from the top surface of plate 12 to the bottom surface of plate 12) and adapted to receive an anchor screw (14) extending along a screw axis (longitudinal axis of screw 20), the anchor assembly comprising a first blocking member (16) arranged in a first peripheral housing (54) formed in the orifice, the bone implant being wherein: the 
		Regarding claim 2, Heilman discloses wherein the measurement of the screw angle is adjustable within a range comprised between 0 to 15 degrees (see paragraph [0074]). 
		Regarding claim 3, Heilman discloses wherein the first blocking member and the second blocking member are elastically deformable in the direction of a natural return of the open configuration towards a closed configuration in the absence of an external constraint which is applied to them (see paragraphs [0074]-[0075]). 
claim 4, Heilman discloses wherein the first blocking member and the second blocking member are each of the split ring or circlip type (see Figs. 5, 6, and 9; members 16 and 18 have split ring shapes). 
 		Regarding claim 5, Heilman discloses wherein the first blocking member and the second blocking member each extend in a direction orthogonal to the steering axis of the orifice (see Fig. 1, members 14 and 16 have widths that extend perpendicular to longitudinal axis of orifice 30). 
 Claims 1, 4, 5, and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 7,410,496 (Derouet).
		Regarding claim 1, Derouet discloses a bone implant (see Figs. 8 and 10), adapted to be fixed on at least one bone structure, including a plate (1) provided with at least one anchor assembly provided with an orifice (3) extending along a steering axis (16) and adapted to receive an anchor screw (5) extending along a screw axis (longitudinal axis of screw 5), the anchor assembly comprising a first blocking member (10) arranged in a first peripheral housing (32) formed in the orifice, the bone implant being wherein: the anchor assembly further comprises at least one second blocking member (13) disposed in a second peripheral housing (33) formed in the orifice, the second peripheral housing being offset relative to the first peripheral housing along the steering axis (see Fig. 12, housings 32 and 33 are vertically offset from each other along longitudinal axis 16), the orifice includes a lower portion offering (32), when the anchor screw is received in the orifice, a bearing (312) with polyaxiality to the anchor screw so that the screw axis can form with the steering axis an screw angle with an adjustable measurement (see Fig. 10, e.g.), and the first blocking member and second 
		Regarding claim 4, Derouet discloses wherein the first blocking member and the second blocking member are each of the split ring or circlip type (see Figs. 8 and 14; members 10 and 13 have split ring shapes). 
 		Regarding claim 5, Derouet discloses wherein the first blocking member and the second blocking member each extend in a direction orthogonal to the steering axis of the orifice (see Figs. 8 and 9, members 10 and 13 have widths that extend perpendicular to longitudinal axis 16). 
		Regarding claim 8, Derouet discloses wherein the plate comprises at least two anchor assemblies (see Fig. 1; four assemblies). 
Claims 9-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2014/0142634 (Schlaepfer).
		Regarding claim 9, Schlaepfer discloses an anchor screw (10/40) adapted for a bone implant in accordance with claim 1 (the examiner understands that the claim does not actually require a bone implant in accordance with claim 1, just an anchor screw capable of interacting with the bone implant as recited in claims 9-12), the anchor screw being adapted to cooperate with the anchor assembly of the bone implant, the anchor screw having a rod (10) extending along a screw axis (longitudinal axis along screw 10/40, see Figs. 1A-1D) and a head (14/40) provided with: a lower abutment (14) 
 		Regarding claim 10, Schlaepfer discloses wherein the unidirectional detents have a symmetry of revolution centered on the screw axis (see Figs. 1A-1D; detents 41a/41b encircle the screw axis). 
 		Regarding claim 11, Schlaepfer discloses wherein the unidirectional detents are formed by: blocking plates, disposed successively around the head of the anchor screw, mutually parallel and orthogonal to the screw axis (see peaks of each tooth 41a, 41b in Fig. 1A), and lateral ramps joining two successive blocking plates (see ramp-like valleys between each tooth peak, Fig. 1A), the blocking plates allowing, by contact with the first blocking member and the second blocking member when the anchor screw is received in the orifice of the bone implant and when the first blocking member and the second blocking member are in a closed configuration, to prevent an extraction of the anchor 
 		Regarding claim 12, Schlaepfer discloses wherein the lateral ramps are configured to apply, during an insertion movement of the anchor screw in the orifice of the bone implant, a constraint on the first blocking member and the second blocking member, the constraint making it possible to deform the first blocking member and second blocking member so as to change them from a closed configuration to an open configuration (ramps of Schlaepfer are shaped similar to the lateral ramps in the present specification so as to be capable of deformingly expanding blocking members if the anchor screw is inserted through blocking members, see Fig. 1). 
Allowable Subject Matter
Claims 6 and 7 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 13-18 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure as they disclose related bone implants and anchor screws.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J PLIONIS whose telephone number is (571)270-3027.  The examiner can normally be reached on Monday - Friday, 10:00 a.m. - 6:00 p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Robert, can be reached on 571-272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NICHOLAS J PLIONIS/Primary Examiner, Art Unit 3773